DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/02/2021 was filed on or after the effective filing date of the instant application on 06/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1, 8, 11-13 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7, 15 and 18-19 of U.S. Patent No. 11,051,049. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the instant application claim 1 and the US patent claim 1 are both drawn to the same invention. 
The claims differ in scope since the instant application claim 1 is broader in every aspect than the patent claim 1 and is therefore an obvious variant thereof. 
Claim 1 of the instant application is anticipated by the patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
Claim 8 corresponds to the patent claim 15.
Claims 11-13 correspond to the patent claims 2, 4 and 7 respectively.
Claims 15-16 correspond to the patent claims 18-19 respectively.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11-13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2018/0152736) in view of Su et al (US 2014/0241415).
Regarding claim 1, Alexander discloses a method comprising: 
communicatively coupling a first client device to a platform that distributes a plurality of live streams over a network to a plurality of client devices including the first client device, the plurality of live streams providing a live broadcast of a live event from a plurality of viewpoints captured by a plurality of source devices located at the live event including a second client device of the plurality of client devices, wherein each viewpoint of the plurality of viewpoints includes a view of the live event captured from a vantage point of the live event (Figures 2-3; ¶ [0007]-[0008], ¶ [0017], ¶ [0039]-[0045] and ¶ [0050]-[0052]); 
receiving an indication of a selection of a first viewpoint of the plurality of viewpoints from the first client device; communicating a first live stream of the plurality of live streams to the first client device, the first live stream being captured by a first source device of the plurality of source devices and, when rendering by the first client 
causing the first client device to display a second viewpoint with a different vantage point of the live event from the first viewpoint of the plurality of viewpoints by rendering a second live stream of a second source device (Figure 4; ¶ [0009], ¶ [0014], ¶ [0051]-[0058] and ¶ [0094]-[0095]).
Alexander is silent about the rendering of the second live stream being delayed until a beginning of a next scene of the first live stream.
Su discloses the rendering of the second live stream being delayed until a beginning of a next scene of the first live stream (¶ [0014], ¶ [0018]-[0020] and ¶ [0038]-[0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Alexander system with the teaching of Su, so to provide a smooth switching between streams in a synchronized matter in the benefits of enhancing user viewing experience.

Regarding claim 2, Alexander in view of Su discloses the method as discussed in the rejection of claim 1. The combined system further discloses selecting content based on a user preference or contextual information; and causing the first client device to display the selected content (taught by Alexander; ¶ [0019] and ¶ [0090]-[0093]).

Regarding claim 3, Alexander in view of Su discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein the user 

Regarding claim 5, Alexander in view of Su discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein the contextual information includes at least one of: a current time of day, a location of the first client device, demographic information of a user associated with the first client device, or information relating to the live event (taught by Alexander; ¶ [0014], ¶ [0022]-[0023], ¶ [0051]-[0052], ¶ [0063]-[0064] and ¶ [0084]-[0085]).

Regarding claim 6, Alexander in view of Su discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein the selected content is augmented on the display of the second viewpoint (taught by Alexander; Figures 4-5).

Regarding claim 7, Alexander in view of Su discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein the selected content is a third live stream of a third source device, the method further comprising: causing the first client device to stop display of the second viewpoint and to display a third viewpoint by rendering the third live stream (taught by Alexander; ¶ [0010], ¶ [0014], ¶ [0048], ¶ [0057]-[0058] and ¶ [0064]).



Regarding claim 12, Alexander in view of Su discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the first client device is a handheld mobile device and the first source device is a handheld mobile device (taught by Alexander; see mobile device of viewer 240 and mobile devices 110 in Figures 2-3).

Regarding claim 13, Alexander in view of Su discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the first client device is located at the live event and the first source device is the second client device (Alexander’s Figures 2-3), the method further comprising: hosting a virtual interaction between the first client device and the second client device, the virtual interaction simulating a local interaction at the live event (taught by Alexander; ¶ [0010]-[0012], ¶ [0022] and ¶ [0039]-[0050]).

Regarding claim 15, Alexander in view of Su discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the second client device is the second source device (Alexander’s Figures 2-3), the method further 

Regarding claim 19, Alexander discloses the storage medium as discussed in the rejection of claim 17. Alexander is silent about the content includes a time window for displaying the content, the content begins display at a start time of a next scene of the live stream, and the start time is within the time window.
Su discloses the content includes a time window for displaying the content, the content begins display at a start time of a next scene of the live stream, and the start time is within the time window (Figure 1; ¶ [0014], ¶ [0018]-[0020] and ¶ [0038]-[0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Alexander system with the teaching of Su, so to provide a smooth switching between streams in a synchronized matter in the benefits of enhancing user viewing experience.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2018/0152736) in view of Su et al (US 2014/0241415) as applied to claim 2 above, and further in view of Abrams (US 2006/0104600).
Regarding claim 4, Alexander in view of Su discloses the method as discussed in the rejection of claim 2. The combined system is silent about the user preference is determined by analyzing, using a machine learning algorithm, interactions between the first client device and the platform or interactions between the first client device and the plurality of client devices.
Abrams discloses the user preference is determined by analyzing, using a machine learning algorithm, interactions between the first client device and the platform 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Alexander in view of Su system with the teaching of Abrams, so to provide an alternative way of implicit collection of user preferences.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2018/0152736) in view of Su et al (US 2014/0241415) as applied to claim 2 above, and further in view of Shaw et al (US 2019/0110096).
Regarding claim 8, Alexander in view of Su discloses the method as discussed in the rejection of claim 2. The combined system is silent about prior to connecting the first client device to the platform: synchronizing at least some of the plurality of live streams relative to a point in time of the live broadcast of the live event; defining a synchronized group of live streams to include any synchronized live streams and preclude any live streams that are not synchronized to the point in time; and limiting access by any of the plurality of client devices to the synchronized group of live streams.
	Shaw discloses prior to connecting the first client device to the platform: synchronizing at least some of the plurality of live streams relative to a point in time of the live broadcast of the live event; defining a synchronized group of live streams to include any synchronized live streams and preclude any live streams that are not synchronized to the point in time; and limiting access by any of the plurality of client 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Alexander in view of Su system with the teaching of Shaw, so to enhance system with better video quality and more secure accessing authorized streams.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2018/0152736) in view of Su et al (US 2014/0241415) as applied to claim 2 above, and further in view of Akerfeldt (US 2018/0007112).
Regarding claim 14, Alexander in view of Su discloses the method as discussed in the rejection of claim 1. The combined system further discloses  the first live stream and the second live stream are provided based on a first position of the first source device and a second position of the second source device (taught by Alexander; Figures 3-4; ¶ [0010]-[0012], ¶ [0022] and ¶ [0039]-[0050]), but is silent about they are temporally offset from each other.
Akerfeldt discloses the first live stream and the second live stream are temporally offset from each other based on a first position of the first source device and a second position of the second source device (Figure 4; ¶ [0031]-[0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Alexander in view of Su system with the teaching of Akerfeldt, so to easily synchronize live streams with the knowledge of their time offset to increase positive impact on viewer experience.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2018/0152736) in view of Su et al (US 2014/0241415) as applied to claim 2 above, and further in view of Nicholas et al (US 2016/0343037).
Regarding claim 16, Alexander in view of Su discloses the method as discussed in the rejection of claim 2. The combined system further discloses associating a privacy level with each live stream that limits access to only some of the plurality of client devices (taught by Alexander; ¶ [0010], ¶ [0019], ¶ [0023], ¶ [0043] and ¶ [0083]), but is silent about the privacy level including a public level that grants unrestricted access by each client device.
Nicholas discloses associating a privacy level with each live stream, the privacy level including a public level that grants unrestricted access by each client device and a private level that limits access to only some of the plurality of client devices (Figures 13-14; and ¶ [0130]-[0131]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Alexander in view of Su system with the teaching of Nicholas, so to enhance system with setting public and private levels of accessing live streams for controlling content transmission in a secure manner.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2018/0152736) in view of Englert et al (US 2017/0359624).

Englert discloses the selected content is augmented reality (AR) content (Figures 1-4; and ¶ [0022]-[0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Alexander’s content with augmented reality (AR) content, so to enhance user viewing experience with augmented virtual reality environment.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alexander (US 2018/0152736).
Regarding claim 17, Alexander discloses at least one computer-readable storage medium, excluding transitory signals and carrying instructions, which, when executed by at least one data processor of a system, cause the system to:

receive a selection of a live stream of the plurality of live streams from the client device (Figure 4);
select content based on contextual information related to the live event; transmit the selected content to the client device (¶ [0014], ¶ [0022]-[0023], ¶ [0051]-[0052], ¶ [0057]-[0058], ¶ [0063]-[0065] and ¶ [0084]-[0093]); and
cause display of the selected content on the client device, wherein the selected content is joined to the live stream of the live event (Figures 4-5).

Regarding claim 20, Alexander discloses the storage medium as discussed in the rejection of claim 17. Alexander further discloses wherein the content is selected further based on demographic information or profile information of a user associated with the client device (¶ [0014], ¶ [0019], ¶ [0022]-[0023], ¶ [0051]-[0052], ¶ [0063]-[0064], ¶ [0084]-[0085] and ¶ [0090]-[0093]).

Allowable Subject Matter

Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421